Citation Nr: 0701244	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  02-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

The veteran's claims were previously before the Board and 
remanded in January 2006.  Since all required evidentiary and 
procedural development has been completed, the veteran's 
claims are properly before the Board at this time.


FINDINGS OF FACT

1. The veteran does not have a hearing loss disability for VA 
purposes.

2. The more probative evidence of record is against a finding 
that the veteran has tinnitus due to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 
(2006).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran was provided with VCAA 
notice in September 2003, prior to the January 2004 rating 
decision.  Such notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  That letter 
informed the veteran of the evidence required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claims for service connection are being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran asserts that while he was in service, he was 
exposed to excessive noise, which he believes has caused 
current hearing loss and tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides the following:

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred a bilateral hearing 
loss disability in service.  The Board is aware that the 
service medical records showed some degree of hearing loss.  
Specifically, the veteran's March 1975 separation examination 
report indicated that pure tone thresholds ranged between 25 
and 30 decibels in both ears.  However, the report also 
indicated that the veteran was screened at H1 level and 
passed.  No defects or diagnoses were noted.  The veteran was 
assigned a "1" under the PULHES profile regarding hearing 
and ears.  In Hensley, the Court recognized that a veteran, 
for VA purposes, can have abnormal hearing, which is not a 
disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. at 157 (the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The in-service 
audiogram showed that the veteran had abnormal hearing but 
not a hearing loss disability for which service connected may 
be granted.  See id.

Post-service medical evidence evaluating the veteran's 
hearing loss includes a November 2003 VA examination.  That 
examination report does not show that the veteran has hearing 
loss disability for VA purposes.  Specifically, none of the 
auditory thresholds in any of the frequencies was 40 decibels 
or greater.  Also, only one of the auditory thresholds in the 
right ear and none in the left ear were 26 decibels or 
greater.  April 2005 and February 2006 examinations also show 
audiological examination results that do not meet the 
definition of a disability under 38 C.F.R. § 3.385.

The veteran also submitted one private audiological 
examination, which is dated in September 2005.  The results 
of the veteran's examination are reported in a chart.  
However, they are not transcribed.  In the absence of a 
clinical interpretation of the audiological findings, the 
Board may not attempt to interpret the documentation on its 
own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356, 
1360 (Fed. Cir. 1998); see also Hardin v. West, 11 Vet. App. 
74, 79 (1998).  Therefore, this evidence may not be used in 
determining whether the veteran has a hearing loss 
disability.

No other medical evidence of record shows that the veteran's 
hearing loss met the requirements to be considered a 
disability for VA purposes in accordance with 38 C.F.R. § 
3.385.  Thus, the veteran has not established that he has a 
bilateral hearing loss "disability" for VA purposes.  
Because the more probative evidence establishes that the 
veteran does not have a bilateral hearing loss disability for 
VA purposes, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Therefore, even if the Board conceded that the veteran had 
hearing loss in service, none of the medical evidence of 
record shows that he now has a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.

The Board does not doubt the sincerity of the veteran's 
belief that he developed bilateral hearing loss from noise 
exposure in service.  However, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B. Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The service 
medical records are silent for complaints of tinnitus.  The 
March 1975 separation examination report shows no abnormality 
was noted with respect to the veteran's ears.  The first 
objective evidence of tinnitus is in the November 2003 VA 
audiological evaluation report, which is 28 years after 
service.  In the November 2003 examination report, the 
veteran indicated that his tinnitus began several years ago.  
Therefore, even evaluating the evidence in the light most 
favorable to the veteran, the Board must conclude that his 
tinnitus began many years after separation.  

The November 2003 VA examiner diagnosed bilateral occasional 
tinnitus and indicated that because the veteran's service 
medical records were negative for any complaints regarding 
tinnitus, it appeared that it occurred subsequent to 
separation from service.  Therefore, it was his opinion that 
it was less likely than not that the tinnitus was related to 
military service.  This opinion was repeated in the April 
2005 VA examination report, in which the examiner opined that 
the veteran's tinnitus was instead due to age-related 
factors, and in the February 2006 VA examination report.

The Board notes that while a September 2005 private medical 
record shows the veteran reported a twenty-five year history 
of tinnitus, this statement is contradicted by the one the 
veteran made to the November 2003 VA examiner.  In addition, 
it is not supported by the medical evidence of record, since 
there are no medical documents showing the veteran complained 
of tinnitus prior to November 2003.

The Board accords the VA examination opinions high probative 
value, as it is clear the physicians reviewed the evidence in 
the claims file.  There is no competent evidence to balance 
this opinion, since there are no medical opinions of record 
relating the veteran's tinnitus to his military service.  
Thus, there is no competent evidence of a nexus between the 
post service diagnosis of tinnitus and service.

The Board does not doubt the sincerity of the veteran's 
belief that he developed tinnitus from noise exposure in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


